       Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 1 of 10


               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,

                 Petitioner,
                                        I Case No.: 1:18-mc-00653-JEJ
        v.

Everest Reinsurance Company,

                 Respondent.
                                              Consolidated Cases

Everest Reinsurance Company,

                 Petitioner,

        v.
                                        ICase No.: 1: 18-mc-00656-JEJ
Pennsylvania National Mutual Casualty
Insurance Company,

                 Respondent.



             TABLE OF EXHIBITS FOR RESPONSE TO
   PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE
           COMPANY'S MOTION TO SEAL DOCUMENTS
     ACCOMPANYING EVEREST REINSURANCE COMPANY'S
  BRIEF IN OPPOSITION TO PETITION TO COMPEL ARBITRATION


                                         Saiber LLC
                                         18 Columbia Turnpike, Suite 200
                                         Florham Park, New Jersey 07932
                                         Tel. 973-622-3333
                                         Fax 973-622-3349
                                         Attorneys for Petitioner-Respondent
                                         Everest Reinsurance Company
          Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 2 of 10




EXHIBIT                                 DESCRIPTION


      A       Notice of Electronic Filing, dated January 9, 2019


      B       Notice of Electronic Filing, dated January 10, 2019


              E-mail, dated January 9, 2019, from Matthew M. Haar, Esq. to Joseph
      c       J. Schiavone, Esq. and JeffreyS. Leonard, Esq.


1364224
Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 3 of 10




               EXHIBIT A
                Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 4 of 10
                                                                                             EXHIBIT A


From:                          PAM D Efili ngstat@ pamd.uscou rts.gov
Sent:                          Wednesday, January 9, 2019 4:31 PM
To:                            pamd_ecf_nef@pamd.uscourts.gov
Subject:                       Activity in Case 1:18-mc-00653-JEJ Pennsylvania National Mutual Casualty Insurance
                               Company v. Everest Reinsurance Company Affidavit in Opposition to Motion



This is an automatic e-mail message generated by the CM/ECF system ..Please DO NOT RESPON]) to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including prose litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                         United States District Court

                                       Middle District of Pennsylvania

Notice of Electronic Filing

The following transaction was entered by Leonard, Jeffrey on 1/9/2019 at 4:30PM EST and filed on 1/9/2019
                    Pennsylvania National Mutual Casualty Insurance Company v. Everest Reinsurance
Case Name:
                    Company
Case Number:         1: 18-mc-00653-JEJ
Filer:              Everest Reinsurance Company
Document
Number:

Docket Text:
AFFIDAVIT in Opposition re [1] MOTION to Compel Arbitration filed by Everest Reinsurance
Company. (Attachments:# (1) Exhibit(s))(Leonard, Jeffrey)


1:18-mc-00653-JEJ Notice has been electronically mailed to:

Jeffrey S. Leonard    jleonard@saiber.com, lguarino@saiber.com, rvacchiano@saiber.com

Joseph J. Schiavone     jschiavone@saiber.com

Marc E. Wolin     MWolin@saiber.com, Suzanne@saiber.com

Matthew M. Haar       mhaar@saul.com, dkoellner@saul.com

Paul M. Hummer        phummer@saul.com, rmerryfield@saul.com

1:18-mc-00653-JEJ Filer will deliver notice by other means to::

                                                         1
                Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 5 of 10
                                                                          EXHIBIT A
The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1027698419 [Date=l/9/2019] [FileNumber=5953078-0]
[69040009e5d27876ef286adafd572a1cf95df6e9cb589a15993944cd300b8aea23bb
86a88ec91378f393e9c04e2275648c46d0b2c08c392a3a60ebe4fbf7de51]]
Document description:Exhibit(s)
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1027698419 [Date=l/9/2019] [FileNumber=5953078-1]
[21ad3765b8a2d64b114eaacaccd9125da6b31ac19949cb0facd5cff2dbb912243d15
daaa83a704b2fca75216dfb7b19a7a4401a02c197cc8ebe660b365b0e828]]




                                                       2
Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 6 of 10




                EXHIBIT B
                Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 7 of 10
                                                                                             EXHIBIT B


From:                          PAM DEfil ingstat@ pamd.uscou rts.gov
Sent:                          Thursday, January 10, 2019 10:29 AM
To:                            pamd_ecf_nef@ pamd.uscourts.gov
Subject:                       Activity in Case 1:18-mc-00653-JEJ Pennsylvania National Mutual Casualty Insurance
                               Company v. Everest Reinsurance Company Motion to File Document Under Seal


This is an automatic e-mail message generated by the CM/ECF system. I)lease no NOT RESI)OND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                         United States District Court

                                       Middle District of Pennsylvania

Notice of Electronic Filing

The following transaction was entered on 1110/2019 at 10:28 AM EST and filed on 1/9/2019
                    Pennsylvania National Mutual Casualty Insurance Company v. Everest Reinsurance
Case Name:
                    Company
Case Number:         1: 18-mc-00653-JEJ
Filer:              Pennsylvania National Mutual Casualty Insurance Company
Document
Number:

Docket Text:
MOTION to File Document Under Seal filed by Pennsylvania National Mutual Casualty
Insurance Company. (Attachments:# (1) Proposed Order)(dmn)


1:18-mc-00653-JEJ Notice has been electronically mailed to:

JeffreyS. Leonard     jleonard@saiber.com, lguarino@saiber.com, rvacchiano@saiber.com

Joseph J. Schiavone     jschiavone@saiber.com

Marc E. Wolin     MWolin@saiber.com, Suzanne@saiber.com

Matthew M. Haar       mhaar@saul.com, dkoellner@saul.com

Paul M. Hummer        phummer@saul.com, rmerryfield@saul.com

1:18-mc-00653-JEJ Filer will deliver notice by other means to::

                                                         1
                Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 8 of 10
                                                                          EXHIBIT B
The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1027698419 [Date=l/10/2019] [FileNumber=5953488-0
] [402c7a5b8bfaa224619fb27216992448b72e894a4b21f5e9514717a492b201730d8
c11dfda64bd6047b58bb5e031329994f4a431747flef21325fl7c53a21312]]
Document description:Proposed Order
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1027698419 [Date=l/10/2019] [FileNumber=5953488-1
] [b2eb5e6864aa55d8cff7a709c0e79858a83e1de5908345e6b5fc62e6cdea2f15883
7d9ccd98637c31e50464344b66bd29cdOc86fleaa674562fD876f3a3725a7]]




                                                       2
Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 9 of 10




                EXHIBIT C
                       Case 1:18-mc-00653-JEJ Document 50-3 Filed 02/11/19 Page 10 of 10
                                                                                                                                       EXHIBIT C


From:                                          Haar, Matthew M. <matt.haar@saul.com>
Sent:                                          Wednesday, January 9, 2019 5:33 PM
To:                                            Jeffrey S. Leonard; Joseph J. Schiavone
Cc:                                            Hummer, Paul M.; Mishoe, K. Wesley
Subject:                                       Penn National - Everest - motions to seal
Attachments:                                   PNI Motion to Seal Confidential docs attached to its Brief in Opposition to Motion to
                                               Compel Arbitration. pdf; 31 015911-v2-PNI - Everest - Statement of Justification to Seal
                                               Treaties.pdf; PNI Motion to Seal Confidential docs attached to Everest's Petition to
                                               Compel Arbitration.pdf; 30141267-v3-PNI- Everest- Statement of Justification to Seal
                                               Everest Exhibits.pdf




Jeff and Joe- this afternoon we filed the attached motions to seal. Exhibits A-F, which are Bates-labelled versions of the
Treaties, are being sent to you by Fed Ex on a flashdrive.

Matt




                                            Matthew M. Haar
SAUL EWING                                  SAUL EWING ARNSTEIN & LEHR LLP
                                            Penn National Insurance Tower
ARNSTEIN                                    2 North Second Street, 7th Floor 1Harrisburg, PA 17101-1619
                                            Tel: 717.257.75081 Fax: 717.257.7581
&LEHR                                       matt.haar@saul.com 1www.saul.com




"Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:

+-----------------------+
This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if the e-mail address
is yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.

+------------------------+




                                                                                    1
